  Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
    Pleading Memorandum of Law in Support of Motion to Dismiss Page 1 of 14




                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN RE:                    )                    CASE NO. 18-55697-LRC
                          )
CASSANDRA JOHNSON LANDRY, )                    CHAPTER 7
                          )
    Debtor.               )
                          )
                          )
CASSANDRA JOHNSON LANDRY, )
                          )
    Plaintiff,            )
                          )
v.                        )                    ADVERSARY
                          )                    PROCEEDING
H&R BLOCK MORTGAGE LLC,   )                    NO. 19-05218-LRC
MORTGAGE ELECTRONIC       )
SYSTEMS, OPTION ONE       )
MORTGAGE, OCWEN LOAN      )
SERVICING, LLC,           )
PHH MORTGAGE SERVICES,    )
AND DEUTSCHE BANK         )
NATIONAL TRUST COMPANY,   )
                          )
    Defendants.           )

    MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

        Defendants Ocwen Loan Servicing, LLC (“Ocwen”), Mortgage Electronic

Registration Systems, Inc. (“MERS”), PHH Mortgage Services (“PHH”), and

Deutsche Bank National Trust Company, as Trustee for HSI Asset Securitization

Corporation Trust 2006-OPT2, Mortgage-Pass-Through Certificates, Series 2006-


71754813v.2 0106987/00378
    Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
      Pleading Memorandum of Law in Support of Motion to Dismiss Page 2 of 14




OPT2 (“Trustee” and, collectively with Ocwen, MERS, and PHH, for purposes of

this Motion to Dismiss, “Defendants”), hereby file their Memorandum of Law in

Support of their Motion to Dismiss Plaintiff’s Complaint, and respectfully show

the Court as follows:

                                  INTRODUCTION
         With Trustee’s Motion for Relief from the Automatic Stay pending in the

main bankruptcy case (Case No. 18-55697-LRC, Doc. 38) and potentially facing

foreclosure of Trustee’s Security Deed, Plaintiff has filed the subject Adversary

Proceeding seeking $85 million in damages, injunctive relief, costs, discovery, and

a trial by jury in what appears to be nothing more than a stall tactic.1 Plaintiff fails

to enumerate any specific claims or causes of action against any of the named

defendants, and the Complaint is a shotgun pleading. Accordingly, for the reasons

more fully set forth below, the Motion to Dismiss should be granted.

           PROCEDURAL HISTORY AND FACTUAL BACKGROUND
         Plaintiff is a co-owner of residential real property located at 1440 Highland

Lake Drive, Lawrenceville, Georgia 30045 (the “Property”). On July 21, 2005,

Plaintiff and Ivy Landry executed a Security Deed in favor of H&R Block

Mortgage Corporation (“H&R Block”), conveying the Property as security for a


1
    (Doc. 1, pp. 14-15.)
                                           2
71754813v.2 0106987/00378
    Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
      Pleading Memorandum of Law in Support of Motion to Dismiss Page 3 of 14




promissory note, which Security Deed was recorded on July 28, 2005, in Deed

Book 43727, Page 60, Gwinnett County, Georgia, official records. A true and

correct copy of the Security Deed is attached hereto as Exhibit 1.2 On October 22,

2005, H&R Block executed an assignment of the Security Deed (the “First

Assignment”) to Option One Mortgage Corporation (“Option One”), which

assignment was recorded on November 28, 2005, at Deed Book 45410, Page 158,

Gwinnett County, Georgia, official records. A true and correct copy of the First

Assignment is attached hereto as Exhibit 2. On March 14, 2017, Option One n/k/a

Sand Canyon Corporation executed an assignment of the Security Deed (the

“Second Assignment” and, together with the First Assignment, the “Assignments”)

to Trustee, which assignment was recorded on April 24, 2017, at Deed Book

55069, Page 842, Gwinnett County, Georgia, official records. A true and correct

copy of the Second Assignment is attached hereto as Exhibit 3.

        On April 3, 2018, Plaintiff filed in this Court a voluntary petition under

Chapter 13 of the Bankruptcy Code. (Case No. 18-55697-LRC, Doc. 1.) On July

18, 2018, Trustee filed its Motion for Relief from the Automatic Stay as to the
2
  The Security Deed and Assignments are central to Plaintiff’s claims. The Court
may consider these documents on a motion to dismiss. See Maxcess, Inc. v. Lucent
Technologies, Inc., 433 F. 3d 1337, 1340 (11th Cir. 2005) (“[A] document outside
the four corners of the complaint may still be considered if it is central to the
plaintiff’s claims and is undisputed in terms of authenticity.”) (citing Horsley v.
Feldt, 304 F.3d 1125, 1135 (11th Cir. 2002)).
                                         3
71754813v.2 0106987/00378
  Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
    Pleading Memorandum of Law in Support of Motion to Dismiss Page 4 of 14




Property and the Security Deed.     (Case No. 18-55697-LRC, Doc. 38.)         That

Motion remains pending. On August 15, 2018, Ocwen, through its bankruptcy

counsel, received a subpoena demanding production of certain documents related

to the Security Deed and the Property. (Doc. 53.) Ocwen’s Motion to Quash the

subpoena was granted (Doc. 69), but Plaintiff appealed this Court’s decision to the

District Court on November 2, 2018. (Doc. 99.) The District Court twice denied

Plaintiff’s motion to proceed in forma pauperis and recently issued a briefing

schedule on June 10, 2019. (U.S. District Court, Northern District of Georgia,

Case No. 1:18-cv-05095-SCJ, Docs. 6, 9, 14.)

        While the appeal of the decision to quash her subpoena to Ocwen was

pending, Plaintiff filed the instant adversary proceeding.    She enumerates no

specific claims against any of the named defendants. Rather, her Complaint is a

broad complication of grievances concerning the mortgage industry generally

culminating in the erroneous conclusion that her own mortgage transaction from

2004/2005 was improper. Plaintiff seeks $85 million in damages, injunctive relief,

costs, discovery, and a trial by jury. Her allegations are meritless and fail as a

matter of law. Accordingly, for the following reasons, the adversary proceeding

should be dismissed.



                                        4
71754813v.2 0106987/00378
  Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
    Pleading Memorandum of Law in Support of Motion to Dismiss Page 5 of 14




                            ARGUMENT AND AUTHORITIES

  I.    Plaintiff’s Complaint is a shotgun pleading.

        This action should be dismissed as a shotgun pleading.         Rule 8, made

applicable herein by FED. R. BANKR. P. 7008, requires that a complaint set forth “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

FED. R. CIV. P. 8. To properly comply with Rule 8, a plaintiff is required to

demonstrate a valid basis of each cause of action brought, setting forth “ ‘enough

factual matter (taken as true) to suggest’ [each] required element.” Watts v. Fla.

Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 545 (2007)). In contrast, the typical shotgun complaint

contains “several counts, each one incorporating by reference the allegations of its

predecessors, leading to a situation where most of the counts (i.e., all but the first)

contain irrelevant factual allegations and legal conclusions.” Strategic Income

Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir.

2002) (affirming dismissal of shotgun complaint).           In reviewing a shotgun

pleading, “it is virtually impossible to know which allegations of fact are intended

to support which claim(s) for relief.” In re Blackman, 16-70629-PMB, 2017 WL

6033418, at *4 (Bankr. N.D. Ga. Dec. 5, 2017) (quoting Anderson v. Dist. Bd. of

Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996)).

                                          5
71754813v.2 0106987/00378
  Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
    Pleading Memorandum of Law in Support of Motion to Dismiss Page 6 of 14




        Here, Plaintiff has filed a classic “shotgun pleading” against the defendants.

The Complaint contains a laundry list of vague and conclusory allegations, in

which Plaintiff generally alleges wrongdoing by various non-parties (E.g., Doc. 1,

Compl., pp. 2-4). Plaintiff also alleges a conspiracy (Doc. 1, Compl., p. 3) and

other non-sense to which Defendants are being compelled to respond, including

several pages of the Complaint devoted to purported “Federal Reserve Bank”

regulations. (E.g., Doc. 1, Compl., pp. 3, 5-7.) She enumerates no specific claims

or causes of action, but purportedly seeks $85 million in damages. (Doc. 1, p. 12.)

        The Complaint is precisely “the type of ‘unadorned, the-defendant-

unlawfully-harmed-me accusation’ and ‘naked assertion [ ] devoid of further

factual enhancement’ condemned by the Supreme Court.” Kynes v. PNC Mortg.,

No. 1:12-CV-4477-TWT, 2013 WL 4718294, at *15 (N.D. Ga. Aug. 30, 2013).

Although it is true that a pro se plaintiff is generally afforded some leniency,

“courts may not act as de facto counsel or ‘rewrite an otherwise deficient pleading

in order to sustain an action.’ ” GJR Invs., Inc. v. Cnty. of Escambia, 132 F.3d

1359, 1369 (11th Cir. 1998).          Ultimately, Plaintiff fails to set forth any

decipherable claims, much less provide a clear statement with “precision that the

defendant will be able to discern what the plaintiff is claiming and to frame a

responsive pleading.” Danow v. Borack, 197 F. App’x. 853, 855 (11th Cir. 2006).

                                           6
71754813v.2 0106987/00378
  Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
    Pleading Memorandum of Law in Support of Motion to Dismiss Page 7 of 14




Because Plaintiff has offered no factual basis whatsoever in support of her

purported claims, this action must be dismissed. Giscombe v. ABN Amro Mortg.

Grp., Inc., 680 F. Supp. 2d 1378, 1382 (N.D. Ga. 2010) (dismissing foreclosure

complaint where plaintiff “failed to distinguish completely among Defendants, to

clarify which allegations correspond to each cause of action, and to remove

superfluous allegations”).

II.     Legal Standard Applicable to Motion to Dismiss.

        If the Court chooses not to dismiss the Complaint as a shotgun pleading,

Federal Rule of Civil Procedure 12(b)(6) (which is applicable in this Court

pursuant to FED. R. BANKR. P. 7012) authorizes dismissal for “failure to state a

claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). To survive a

motion to dismiss under Rule 12(b)(6), a plaintiff must plead “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

While the factual allegations need not be overly detailed, a plaintiff must provide

the grounds of his entitlement to relief, which “requires more than labels and

conclusions,” and the “[f]actual allegations must be enough to raise a right to relief

                                          7
71754813v.2 0106987/00378
  Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
    Pleading Memorandum of Law in Support of Motion to Dismiss Page 8 of 14




above the speculative level.” Twombly, 550 U.S. at 545. Dismissal is proper under

Rule 12(b)(6) if a complaint fails to assert a cognizable legal theory or if the facts

asserted are insufficient to support relief under a cognizable legal theory. Id.;

Marshall Cnty. Bd. of Educ. v. Marshall Cnty. Gas Dist., 992 F.2d 1171, 1174

(11th Cir. 1993); Morrison v. Bank of Am., N.A., No. 1:13–cv–1052–WSD, 2013

WL 6587657, at *2 (N.D. Ga. Dec. 16, 2013).

        A court considering a Rule 12(b) motion is generally limited to the facts

contained in the complaint and attached exhibits, including documents referred to

in the complaint that are central to the claim. See Wilchombe v. TeeVee Toons, Inc.,

555 F. 3d 949, 959 (11th Cir. 2009); see also Maxcess, 433 F. 3d at 1340 (“[A]

document outside the four corners of the complaint may still be considered if it is

central to the plaintiff’s claims and is undisputed in terms of authenticity.”)

III.    Plaintiff States No Claims Against Defendants.
        The Complaint enumerates no causes of action, except to advise she wants

“INJUNCTIVE RELIEF,” presumably to stop “foreclosure action.” (Doc. 1, p. 4.)

Most of the allegations seem to concern the original lender, H&R Block (e.g., Doc.

1, p. 5), and the origination of the Loan that occurred in 2004. In any case,

Plaintiff provides no reasons why, if its Motion for Relief is granted, Trustee may



                                           8
71754813v.2 0106987/00378
  Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
    Pleading Memorandum of Law in Support of Motion to Dismiss Page 9 of 14




not foreclose. Nor does Plaintiff assert any viable claims that would allow her to

obtain any injunctive relief or other type of relief.

        Even if Plaintiff’s demand for injunctive relief could be considered a claim,

it fails as a matter of law for multiple reasons. First, Plaintiff has not tendered the

amount due and owing on the subject loan. Georgia courts have consistently held

that if a plaintiff seeks any kind of equitable or declaratory relief, including with

respect to a pending or past foreclosure sale, a tender must be made. See, e.g.,

Peterson v. Merscorp Holdings, Inc., 1:12-CV-00014-JEC, 2012 WL 3961211, at

*8 n.3 (N.D. Ga. Sept. 10, 2012) (“[A] debtor who executes a security deed and

defaults on a loan cannot enjoin foreclosure, or otherwise obtain equitable relief to

cancel the deed, unless the debtor has first paid or tendered the amount due on the

loan.”); Cummings v. Mortgage Elec. Registration Sys., Inc., 1:13-CV-3302-TWT,

2014 WL 3767797,*4 (N.D. Ga. July 30, 2014) (citing Taylor, Bean & Whitaker

Mortg. Corp. v. Brown, 583 S.E.2d 844, 850 (Ga. 2003)); Hill v. Filsoof, 618

S.E.2d 12, 14 (Ga. 2005). Plaintiff has not alleged that she tendered all amounts

due and owing. In fact, Plaintiff has admitted she filed bankruptcy because of

“financial difficulty.” (Doc. 1, p. 6.) Thus, any claim for injunctive relief should

be dismissed.



                                           9
71754813v.2 0106987/00378
    Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
      Pleading Memorandum of Law in Support of Motion to Dismiss Page 10 of 14




        Additionally, Plaintiff has not met any of the requirements for obtaining

injunctive relief to stop a foreclosure sale.   A court “may grant injunctive relief

only if the moving party shows that: (1) it has a substantial likelihood of success on

the merits; (2) irreparable injury will be suffered unless the injunction issues; (3)

the threatened injury to the movant outweighs whatever damage the proposed

injunction may cause the opposing party; and (4) if issued, the injunction would

not be adverse to the public interest.” KH Outdoor, LLC v. City of Trussville, 458

F.3d 1261, 1268 (11th Cir. 2006). Here, Plaintiff does not have a likelihood of

success on the merits. Plaintiff enumerates no specific causes of action and alleges

no wrongdoing by Trustee, MERS, Ocwen, or PHH.3 Moreover, while Plaintiff

seeks to enjoin foreclosure of the Property, she “provides no factual allegations . . .

in her Complaint . . . showing that a foreclosure sale is imminent.” Hinton v. Bank

of Am. N.A., 1:14-CV-2183-JEC-LTW, 2014 WL 12576796, at *2 (N.D. Ga. July

14, 2014), report and recommendation adopted, 1:14-CV-02183-ELR, 2014 WL

12599792 (N.D. Ga. Dec. 15, 2014). Plaintiff also fails to show that “irreparable

injury would occur without the requested injunctive relief.”         Id.   Finally, an

3
  Of these four defendants, Plaintiff mentions only MERS by name in her pleading.
(Doc. 1, p. 11.) Plaintiff alleges the Property was conveyed “through” MERS “without
providing any valuable consideration.” (Doc. 1, p. 8.) Even a cursory review of the
Security Deed and Assignments, though, shows that MERS is not even mentioned in
any of these documents. (Ex. 1-3.) MERS should be dismissed for this additional
reason.
                                          10
71754813v.2 0106987/00378
  Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
    Pleading Memorandum of Law in Support of Motion to Dismiss Page 11 of 14




injunction would not serve the public interest because foreclosure is a remedy

expressly permitted by by the subject loan documents and Plaintiff admits that she

has “experienced financial difficulty causing” her to file for bankruptcy protection

in 2018. (Doc. 1, p. 6.) For all of these reasons, no injunctive relief should issue

in Plaintiff’s favor.

        While Plaintiff enumerates no specific causes of action, Plaintiff does seem

to allege that she is entitled to some kind of relief under the Georgia Uniform

Commercial Code. (Doc. 1, pp. 7-9.) She is wrong. It is well-established law that

Georgia's Uniform Commercial Code does not apply to transactions involving real

property. See O.C.G.A. § 11–9–109(d)(11) (advising that Article 9 generally does

not apply to creation or transfer of an interest in or lien on real property); You v. JP

Morgan Chase Bank, 743 S.E.2d 428, 431-33 (Ga. 2013) (advising a security deed

is not governed by Georgia's UCC); B & W Pipeline, Inc. v. Newton Cnty. Bank,

353 S.E.2d 829, 831 (Ga. Ct. App. 1987) (noting UCC does not apply to

transactions involving realty); Park Ave. Bank v. Bassford, 205 S.E.2d 861, 864

(Ga. 1974) (“a ‘security interest’ means an interest in personal property or fixtures

which secures payment or performance of an obligation. Under the [UCC] a

secured party cannot have a ‘security interest’ in realty.”) (Gunter, J., concurring

specially). See also Smith v. Select Portfolio Servicing, Inc., 1:15-CV-1040-RWS-

                                          11
71754813v.2 0106987/00378
    Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
      Pleading Memorandum of Law in Support of Motion to Dismiss Page 12 of 14




CMS, 2015 WL 11622475, at *3 (N.D. Ga. Oct. 26, 2015), report and

recommendation adopted, 1:15-CV-1040-RWS, 2015 WL 11622474 (N.D. Ga.

Nov. 24, 2015) (dismissing claim brought under the UCC).

        Plaintiff also conclusorily alleges that the Property “is unencumbered, free

and clear of any liens” and therefore “Defendants do not have the right to initiate

foreclosure proceedings . . . .” (Doc. 1, p. 7.) The record chain of title, though,

belies any such argument. The documents attached as Exhibits 1, 2 and 3 establish

that Trustee has the right to initiate foreclosure proceedings under the terms of the

subject loan documents. For all of these reasons, Plaintiff states no claim against

Defendants, and the Adversary Proceeding should be dismissed with prejudice.4

                                    CONCLUSION

        For the foregoing reasons, Defendants respectfully request that the Court

dismiss this case with prejudice.




4
  The Court should deny Plaintiff’s request for discovery. As noted, supra,
Plaintiff has filed an appeal of this Court’s decision quashing her subpoena to
Trustee. That appeal is ongoing. Defendants are filing contemporaneously
herewith a Motion to Stay all Pre-Trial Deadlines, including discovery, in light of
the pending of the Motion to Dismiss.
                                        12
71754813v.2 0106987/00378
  Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
    Pleading Memorandum of Law in Support of Motion to Dismiss Page 13 of 14




        Dated: July 23, 2019.


                                          LOCKE LORD LLP

                                          /s/ John Michael Kearns
                                          Elizabeth J. Campbell
                                          Georgia Bar No. 349249
                                          Email: ecampbell@lockelord.com
                                          John Michael Kearns
                                          Georgia Bar No. 142438
                                          Email: john.kearns@lockelord.com
                                          Terminus 200, Suite 1200
                                          3333 Piedmont Road NE
                                          Atlanta, GA 30305
                                          (404) 870-4600
                                          (404) 872-5547 (fax)

                                          Attorneys for Ocwen Loan Servicing,
                                          LLC, Mortgage Electronic
                                          Registration Systems, Inc., PHH
                                          Mortgage Services, and Deutsche
                                          Bank National Trust Company, as
                                          Trustee for HSI Asset Securitization
                                          Corporation Trust 2006-OPT2,
                                          Mortgage-Pass-Through Certificates,
                                          Series 2006-OPT2




                                     13
71754813v.2 0106987/00378
  Case 19-05218-lrc Doc 16-1 Filed 07/23/19 Entered 07/23/19 11:15:33 Desc
    Pleading Memorandum of Law in Support of Motion to Dismiss Page 14 of 14




                            CERTIFICATE OF SERVICE

      I hereby certify that on July 23, 2019, the foregoing MEMORANDUM OF
LAW IN SUPPORT OF MOTION TO DISMISS was filed with the Court using
the CM/ECF system, which will automatically send notice of its filing to the
following attorney of record:

                               Gary J. Toman
              WEINBERG, WHEELER, HUDGINS, GUNN & DIAL LLC
                      3344 Peachtree Rd. NE, Suite 2400
                             Atlanta, GA 30326
                            gtoman@wwhgd.com

       I further certify that on July 23, 2019, I served a copy of the foregoing
MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS via
First Class U.S. Mail to:

                              Cassandra Johnson Landry
                              869 Natchez Valley Trace
                                 Grayson, GA 30017
                                   Pro Se Plaintiff


                                             /s/ John Michael Kearns
                                             John Michael Kearns
                                             Georgia Bar No. 142438

                                             One of the Attorneys for Ocwen Loan
                                             Servicing, LLC, Mortgage Electronic
                                             Registration Systems, Inc., PHH
                                             Mortgage Services, and Deutsche
                                             Bank National Trust Company, as
                                             Trustee for HSI Asset Securitization
                                             Corporation Trust 2006-OPT2,
                                             Mortgage-Pass-Through Certificates,
                                             Series 2006-OPT2


                                        14
71754813v.2 0106987/00378
